On consideration of the Petition for Extraordinary Relief and all other pleadings and documents filed in the above-entitled action, pursuant to this Court’s Orders dated August 27, 1973, and September 4, 1973, it is, by the Court, this 13th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise the same issues by appropriate assignments of error before the United States Army Court of Military Review. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973); United States v. Boxdale, 22 USCMA 414, 47 CMR 351 (1973).